DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 recites the limitaiton “after the reflowing, the void becomes a seam in the first material “in the last line.  This limitation contradicts to the limitaiton “a void is sealed” recited in line 3. Thus it is unclear whether the void is sealed as recited in line 3 or the void becomes a seam as recited in the last line.  Therefore, claim 17 is indefinite.
Claims 18 and 20 are indefinite due to their dependence on indefinite claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a) (1)/(a)(2) as being anticipated by Yu (US 2018/0096898).
Regarding claim 17, Yu discloses a method comprising: depositing a first material (Fig.3, numeral 304) onto a protruding structure  (204a)-(204d) and a base layer (202), wherein the protruding structure (204a)-(204d) protrudes higher than the base layer (202), and a void is sealed in the first material (Fig.4, numeral 304), and wherein: the first material  (304) has a first melting point ([0034]: note: amorphous silicon); the protruding structure  (204a)-(204d) comprises a second material having a second melting point ([0051]: note: crystalline silicon) ; and a surface region of the base layer (302) in contact with the first material  (304) comprises a third material (302) having a third melting point ([0032], note: SiO2), and the first melting point (amorphous silicon) is lower than both of the second melting point (crystalline silicon) and the third melting point (SiO2); and reflowing the first material to at least to reduce the void, wherein the reflowing is performed by projecting a radiation on the first material, and wherein after the reflowing, the void becomes a seam in the first material ([0047]).
Regarding claim 18, Yu discloses wherein the radiation comprises a pulse laser ([0045]).
Regarding claim 19, Yu discloses wherein the seam has a width smaller than about 1 nm ([0036]).
Regarding claim 20, Yu discloses wherein both of the first material and the second material comprise silicon ([0034]; [0051]).
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest at a same time the laser reflow process is performed, adjusting a temperature of the base structure using a temperature-adjusting unit, wherein the temperature-adjusting unit is under the base structure as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest wherein the reducing the voids comprises: heating the silicon region using an energy source, wherein the energy source is over the silicon region; and heating or cooling the semiconductor substrate using a temperature-adjusting unit, TSMP20194424USo1Page 5 of 10wherein the temperature-adjusting unit is under the semiconductor substrate as required by amended independent claim 11.
Claims 2-10, 12-26 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not fully persuasive.
Applicant’s arguments regarding amended claim 17 are not persuasive because Yu discloses wherein after the reflowing, the void becomes a seam in the first material ([0047]).
Applicant’s arguments, regarding claims 1-16 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891